Clarke, J.
Motion is made to revoke and cancel a liquor tax certificate, 'pursuant to section 28, subdivision 2 of the *498Liquor Tax Law, upon testimony taken before a referee and reported to the court without opinion. The petition alleges violations of section 31, subdivision a, by unlawful sale of liquors on Sundays, July 24 and 31, 1904, to persons named, and also violations of other provisions of the Liquor Tax Law. The answer sets up justification of the Sunday sales under section 31, which permits sales of liquor on Sunday by the keeper of a hotel to guests with their meals, except between 1 and 5 o’clock in the morning. The term “ hotel ” is defined by section 31 to mean “ a building regularly used and kept open as such for the feeding and lodging of guests,” and states the manner of such use and the structural requirements of the building when situate within a city. A party who relies upon the exceptions contained in section 31 of the Liquor Tax Law must plead and prove the facts bringing him within the exceptions. Matter of Lyman, 28 App. Div. 127; Matter of Schuyler, 63 id. 206. The only evidence given to sustain the special plea is that there are twenty-five rooms in the premises and that “ they were fitted with all the accoutrements of a hotel.” What the accoutrements were is not stated. There is no evidence that the building has the equipment or is constructed as required by section 31k, subdivision 2 of the Liquor Tax Law. The respondent certificate holder has, therefore, failed to prove the facts constituting the place a hotel as defined by the statute. Matter of Schuyler, 63 App. Div. 206. But even if the respondent had shown that the building was a hotel, the defense would not have been proven. To justify the admitted spies they must be shown to have been made to guests. Section 31 defines a guest within the meaning of the exception in favor of hotel keepers as “ a person who, during the hours when meals are regularly served therein, resorts to the hotel for the purpose of obtaining and actually orders and obtains at such time in good faith a meal therein.”’ The uncontradicted evidence is that three special agents of the State Excise Department entered the premises at about 6:40 p. m. on Sunday, July 24, 1904, through a side door or so-called “ ladies’ entrance ” and took seats at a table in a large room in the rear of the barroom. There were present fifteen or twenty other persons, men and women, *499coming in and going out and sitting at tables drinking. One of the agents ordered whiskey. A waiter who came to the table asked: “ What kind of sandwiches do you want % ” The agent said: “ We don’t want anything to eat.” The waiter said: “ You will have to order a sandwich to get the drinks.” Whereupon the agent replied: “ Bring anything.” The waiter went to the barroom and returned with three sandwiches, three glasses of water and three glasses of whiskey. The agent paid forty-five cents for the whiskey and fifteen cents for the sandwiches. Shortly after another order was given for whiskey, which was brought by the same waiter. No food was served with the second order of whiskey. A charge of forty-five cents was paid to the same waiter. The sandwiches were not eaten. The evidence as to the first order was corroborated by the waiter in the employ of the respondent when testifying for the defense, and on cross-examination he states that the sandwiches were not eaten and that after the men left he threw them into a barrel. On Sunday, July 31, 1904, at about 2:40 p. m., three other special agents ordered, were served with and paid for whiskey under similar circumstances. They told the man who served them that they had been to dinner and that they were not hungry and didn’t want anything to eat. On this occasion there were fourteen men and one woman sitting at tables in the room drinking. ¡No testimony was offered by respondent relating to this date. There was no evidence to show that respondent had a regular dining room or served meals. There was no dining room furniture or tablecloths or utensils, except knives, which were brought with the sandwiches. From the evidence it clearly appears that no meal was served in good faith. The petitioner’s witnesses never became the guests of the respondent under the provisions of section 31 of the statute. The sales were in violation of the law. Matter of Cullinan (Young Certificate), 93 App. Div. 427; Matter of Kinzel, 28 Misc. Rep. 622. It is unnecessary to consider the further violations alleged. Hotion for an order revoking and canceling the liquor tax certificate is granted, together with costs.
Motion granted, with costs.